     Case 5:20-cv-00218-DSF-JPR Document 14 Filed 05/18/20 Page 1 of 1 Page ID #:237



 
                                                                JS-6

 
 
 
 
 
 
 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

     MARTIN MUNOZ DIOSDADO,            ) Case No. EDCV 20-0218-DSF (JPR)
                                         )
                        Petitioner,    )
                                         )        J U D G M E N T
                   v.                  )
                                         )
     KEVIN McALEENAN et al.,           )
                                         )
                        Respondents.   )
                                         )
                                       )



            IT IS HEREBY ADJUDGED that this action is dismissed with

      prejudice.


      DATED:     May 18, 2020
                                        DALE S.
                                               S FISCHER
                                          U.S. DISTRICT JUDGE




